Exhibit 10.1








        


















$250,000,000 AGGREGATE PRINCIPAL AMOUNT
Anixter Inc.
6.00% SENIOR NOTES
DUE 2025
PURCHASE AGREEMENT
dated October 29, 2018
Wells Fargo Securities, LLC
J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
SunTrust Robinson Humphrey, Inc.
HSBC Securities (USA) Inc.
PNC Capital Markets LLC

















--------------------------------------------------------------------------------




Purchase Agreement
October 29, 2018
Wells Fargo Securities, LLC
As Representative of the several Initial Purchasers
c/o Wells Fargo Securities, LLC
550 South Tryon Street
Charlotte, North Carolina 28202


Ladies and Gentlemen:
Introductory. Anixter Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers named in Schedule A (the
“Initial Purchasers”), $250,000,000 in aggregate principal amount of its 6.00%
Senior Notes due 2025 (the “Notes”). Wells Fargo Securities, LLC (“Wells Fargo”)
has agreed to act as representative of the several Initial Purchasers (in such
capacity, the “Representative”) in connection with the offering and sale of the
Notes. The Notes will be guaranteed (the “Guarantee”) by Anixter International
Inc., a Delaware corporation and parent of the Company (the “Guarantor”). The
Notes and the Guarantee are collectively referred to as the “Securities”.
The Securities will be issued pursuant to the terms, and subject to the
conditions, set forth in the indenture to be dated as of November 13, 2018 (the
“Indenture”), by and among the Company, the Guarantor and Wells Fargo Bank,
National Association, as trustee (the “Trustee”).
In connection with the issuance of the Securities, the Company commenced a cash
tender offer and consent solicitation (the “Tender Offer”) for any and all of
the Company’s outstanding 5.625% Senior Notes due 2019 (the “Existing Notes”),
upon the terms and subject to the conditions set forth in that certain Offer to
Purchase and Consent Solicitation Statement dated as of October 29, 2018 (the
“Offer to Purchase”), including all information incorporated by reference
therein and exhibits, appendices and attachments thereto, as amended, modified
or supplemented from time to time. The net proceeds from the sale of the
Securities will be used to fund a portion of the Tender Offer and pay related
fees and expenses.
The Securities will be offered and sold to the Initial Purchasers without
registration under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), in reliance on the
exemption provided by Section 4(a)(2) of Securities Act. The Company and the
Guarantor have prepared a preliminary offering memorandum, dated October 29,
2018 (the “Preliminary Offering Memorandum”), a pricing term sheet substantially
in the form attached hereto as Schedule B (the “Pricing Term Sheet”) setting
forth the terms of the Securities omitted from the Preliminary Offering
Memorandum and an offering memorandum, dated October 29, 2018 (the “Offering
Memorandum”), setting forth information regarding the Company and the
Securities. The Preliminary Offering Memorandum, as supplemented and amended as
of 3:41 p.m., New York time, on the date of this Agreement (the “Applicable
Time”), together with the Pricing Term Sheet and any of the documents listed on
Schedule C hereto, are collectively referred to as the “Disclosure Package.” The
Company and the Guarantor hereby confirm that they have authorized the use of
the Preliminary Offering Memorandum, Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers.





--------------------------------------------------------------------------------




Any reference to the Preliminary Offering Memorandum, the Disclosure Package or
the Offering Memorandum shall be deemed to refer to and include the Company’s
most recent Annual Report on Form 10-K and all subsequent documents filed with
the Securities and Exchange Commission (the “Commission”) pursuant to Section
13(a), 13(c) or 15(d) of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder (the “Exchange Act”), on or
prior to the date of the Preliminary Offering Memorandum, the Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Disclosure Package or the Offering Memorandum, as the case
may be, as amended or supplemented, as of any specified date, shall be deemed to
include any documents filed with the Securities and Exchange Commission (the
“Commission”), pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act
after the date of the Preliminary Offering Memorandum, Disclosure Package or the
Offering Memorandum, as the case may be, and prior to such specified date. All
documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Memorandum, Disclosure Package or the Offering Memorandum,
as the case may be, or any amendment or supplement thereto are hereinafter
called the “Exchange Act Reports.”
You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) in compliance with Regulation S under the Securities Act (“Regulation
S”). Those persons specified in clauses (i) and (ii) of this paragraph are
referred to herein as “Eligible Purchasers.”
Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in the registration rights
agreement (the “Registration Rights Agreement”) among the Company, the Guarantor
and the Initial Purchasers to be dated the Closing Date. Pursuant to the
Registration Rights Agreement, the Company and the Guarantor will agree to file
with the Commission under the circumstances set forth therein, a registration
statement under the Securities Act relating to the Company’s 6.00% Senior Notes
due 2025 (the “Exchange Notes”) and the Guarantor’s Exchange Guarantees (the
“Exchange Guarantees”) to be offered in exchange for the Securities and the
Guarantees (the “Exchange Offer”).
The Company and the Guarantor hereby confirm their agreements with the Initial
Purchasers as follows:
Section 1.Representations and Warranties.


The Company and the Guarantor each hereby jointly and severally represent and
warrant to, and covenant with, each Initial Purchaser as follows:
(a)Rule 144A Information. Each of the Preliminary Offering Memorandum, the
Disclosure Package and the Offering Memorandum, each as of its respective date,
contains all the information required by Rule 144A(d)(4) under the Securities
Act.
(b)No Stop Orders. The Preliminary Offering Memorandum, the Disclosure Package
and the Offering Memorandum have been prepared by the Company and the Guarantor
for use by the Initial Purchasers in connection with the Exempt Resales. No
order or decree preventing the use of the Preliminary Offering Memorandum, the
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements





--------------------------------------------------------------------------------




of the Securities Act has been issued, and no proceeding for that purpose has
commenced or is pending or, to the best knowledge of the Company or the
Guarantor, are contemplated or threatened by the Commission.
(c)No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the Disclosure Package, as of the Applicable Time and as of
each time prior to the Closing Date that an investor agrees orally or in writing
to purchase any Securities from the Initial Purchasers, did not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (iii) the Offering Memorandum, as of the date
thereof and at the Closing Date, will not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the immediately
preceding sentences do not apply to statements in or omissions from the
Preliminary Offering Memorandum, the Offering Memorandum, the Disclosure
Package, or any amendments or supplements thereto, based upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through the Representative expressly for use therein, it being understood and
agreed that the only such information furnished by the Initial Purchasers
consists of the information described as such in Section 8(b) hereof.
(d)Incorporated Documents. The documents incorporated by reference in the
Preliminary Offering Memorandum, the Disclosure Package and the Offering
Memorandum, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable.
(e)Distribution of Offering Material by the Company or the Guarantor. Neither
the Company nor the Guarantor has distributed or will distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company and the Guarantor or their agents and
representatives (other than a communication referred to in clauses (i) and (ii)
below) an “Issuer Free Writing Document”) other than a (i) Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Schedule
C hereto or any (iv) Permitted Free Writing Documents (as defined herein).
(f)Issuer Free Writing Documents. Each Issuer Free Writing Document, as of its
issue date and at all subsequent times through the completion of the offering of
Securities under this Agreement or until any earlier date that the Company
notified or notifies the Representative as described in the next sentence, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Disclosure Package or the
Offering Memorandum. If at any time following issuance of an Issuer Free Writing
Document there occurred or occurs an event or development as a result of which
such Issuer Free Writing Document conflicted or would conflict with the
information contained in the Disclosure Package or the Offering Memorandum, the
Company has promptly notified or will promptly notify the Representative and has
promptly amended or supplemented or will promptly amend or supplement, at its
own expense, such Issuer Free Writing Document to eliminate or correct such
conflict. No Issuer Free Writing Document, when taken together with the
Disclosure Package, did, nor at the Closing Date will, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The foregoing three sentences do not apply to
statements in or omissions from any Issuer Free Writing Document based upon and
in conformity with written information furnished to the





--------------------------------------------------------------------------------




Company by any Initial Purchaser through the Representative expressly for use
therein, it being understood and agreed that the only such information furnished
by any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.
(g)No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Offering Memorandum (exclusive of any amendment or supplement
thereto), subsequent to the respective dates as of which information is given in
the Disclosure Package and the Offering Memorandum, (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, properties or operations whether or not arising
from transactions in the ordinary course of business, of the Company, the
Guarantor and their subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company, the Guarantor and their
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement; and (iii) there has been no dividend or distribution
of any kind declared, paid or made by the Guarantor or, except for dividends
paid to the Company, the Guarantor or other subsidiaries, any of its
subsidiaries on any class of capital stock or other equity interest or
repurchase or redemption by the Company, the Guarantor or any of their
subsidiaries of any class of capital stock or other equity interest.
(h)Incorporation and Good Standing of the Company, the Guarantor and certain
Subsidiaries. Each of the Company, the Guarantor and each “significant
subsidiary” of the Guarantor (as such term is defined in Rule 1-02 of Regulation
S-X under the Securities Act) (each, including the Company, a “Subsidiary” and,
collectively, the “Subsidiaries”) has been duly organized and is validly
existing in good standing under the laws of the respective jurisdiction of its
organization and has power and authority to own or lease, as the case may be,
and operate its properties and to conduct its business as described in the
Preliminary Offering Memorandum, the Disclosure Package and the Offering
Memorandum and, in the case of the Company and the Guarantor, to enter into and
perform its obligations under this Agreement, the Indenture and the Securities.
Each of the Company, the Guarantor and each Subsidiary is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a material adverse effect on the condition, financial
or otherwise, or on the earnings, business, properties or operations, whether or
not arising from transactions in the ordinary course of business, of the
Company, the Guarantor and its subsidiaries, considered as one entity (a
“Material Adverse Effect”). All of the issued and outstanding shares of capital
stock or other equity interest of each Subsidiary have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Guarantor,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim.
(i)Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Guarantor is as set forth in the Disclosure
Package and the Offering Memorandum (other than for subsequent issuances, if
any, pursuant to employee benefit plans described in the Disclosure Package and
the Offering Memorandum or upon exercise of outstanding options described in the
Disclosure Package and the Offering Memorandum, as the case may be). All of the
issued and outstanding shares of common stock of the Guarantor have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws. None of the
outstanding shares of common stock of the Guarantor were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Guarantor. There are no authorized
or outstanding options, warrants, preemptive rights, rights of first





--------------------------------------------------------------------------------




refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock or other equity
interest of the Guarantor, the Company or any of its subsidiaries other than
those accurately described in the Disclosure Package and the Offering
Memorandum. The description of the Company’s and the Guarantor’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, set forth or incorporated by reference in each of the
Disclosure Package and the Offering Memorandum accurately and fairly presents
the information required to be shown with respect to such plans, arrangements,
options and rights.
(j)No Other Securities of Same Class. When the Securities are issued and
delivered pursuant to this Agreement, such Securities will not be of the same
class (within the meaning of Rule 144A under the Securities Act) as Securities
of the Company or the Guarantor that are listed on a national securities
exchange registered under Section 6 of the Exchange Act or that are quoted in a
United States automated inter-dealer quotation system.
(k)No Registration. No registration under the Securities Act of the Securities
and no qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission thereunder (the “Trust
Indenture Act”) with respect thereto, is required for the sale of the Securities
to you as contemplated hereby or for the initial resale of Securities by you to
the Eligible Purchasers, assuming the accuracy of the Initial Purchasers’
representations in this Agreement.
(l)No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the Securities Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was or
will be used by the Company, the Guarantor or any of their affiliates or any of
their representatives (other than you, as to whom the Company and the Guarantor
make no representation) in connection with the offer and sale of the Securities.
(m)Regulation S Compliance. The Company is a Category 2 issuer for purposes of
Regulation S. No directed selling efforts within the meaning of Rule 902 under
the Securities Act were or will be used by the Company, the Guarantor or any of
their affiliates or any of their representatives (other than you, as to whom the
Company and the Guarantor make no representation) with respect to Securities
sold in reliance on Regulation S, and the Company, the Guarantor and any of
their affiliates and any of their representatives (other than you, as to whom
the Company and the Guarantor make no representation) have complied with and
will implement the “offering restrictions” required by Rule 902 under the
Securities Act.
(n)No Integration. Neither the Company, the Guarantor nor any other person
acting on behalf of the Company or the Guarantor has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations of the Commission under the Securities Act (the “Securities Act
Regulations”) or the interpretations thereof by the Commission.
(o)The Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantor. When the Registration Rights
Agreement has been executed and delivered in accordance with the terms hereof
and thereof, it will constitute a valid and binding agreement of the Company and
the Guarantor, enforceable against the Company and the Guarantor in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally





--------------------------------------------------------------------------------




or by general principles of equity, and except that rights to indemnity or
contribution thereunder may be limited by applicable law and public policy.
(p)The Notes and Guarantee. The Notes to be purchased by the Initial Purchasers
from the Company are in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Company, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Guarantee of the Notes is in the
form contemplated by the Indenture, has been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly executed by the Guarantor and, when the Notes have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute a valid and binding
agreement of the Guarantor, enforceable in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.
(q)The Indenture. The Indenture will conform in all material respects with the
requirements under the Trust Indenture Act of 1939, as amended, applicable to an
indenture that is qualified thereunder. The Indenture has been duly authorized
by the Company and the Guarantor and at the Closing Date will be duly executed
and delivered by the Company and the Guarantor and will constitute, a valid and
binding agreement of the Company and the Guarantor, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.
(r)The Exchange Notes. The Exchange Notes have been duly authorized by the
Company. When issued and authenticated in accordance with the terms of the
Indenture and delivered in accordance with the Exchange Offer, the Exchange
Notes will be validly issued and will constitute valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally or by general principles of equity, and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.
(s)The Exchange Guarantees. The Exchange Guarantees have been duly authorized by
the Guarantor. When issued and authenticated in accordance with the terms of the
Indenture and delivered in accordance with the Exchange Offer, the Exchange
Guarantees will be validly issued will constitute valid and binding obligations
of the Guarantor, enforceable against each Guarantor in accordance with their
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally or by general principles of equity, and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.
(t)Conformance of Description of Notes. The Securities, the Exchange Notes, the
Exchange Guarantees, the Registration Rights Agreement and the Indenture conform
and will conform in all material respects to the descriptions thereof in the
Disclosure Package and the Offering Memorandum.
(u)Certain Regulations. None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities) will violate or result in a





--------------------------------------------------------------------------------




violation of Section 7 of the Exchange Act, or any regulation promulgated
thereunder, including, without limitation, Regulations T, U, and X of the Board
of Governors of the Federal Reserve System.
(v)Non-Contravention of Existing Instruments. Neither the Company, the Guarantor
nor any Subsidiary is: (i) in violation or in default (or, with the giving of
notice or lapse of time, would be in default) under (“Default”) its charter or
by-laws or similar organizational documents, (ii) in Default under any
indenture, mortgage, loan or credit agreement, deed of trust, note, contract,
franchise, lease or other agreement, obligation, condition, covenant or
instrument to which the Company, the Guarantor or any of the Subsidiaries is a
party or by which it may be bound, or to which any of the property or assets of
the Company, the Guarantor or any Subsidiary is subject (each, an “Existing
Instrument”), or (iii) in violation of any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company, the Guarantor or such Subsidiary or any of its properties, as
applicable, except with respect to clauses (ii) and (iii) only, for such
Defaults or violations as would not, individually or in the aggregate, have a
Material Adverse Effect. The Company’s and the Guarantor’s execution, delivery
and performance of this Agreement, the Indenture, the Securities, the Exchange
Notes and the Exchange Guarantees, and consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities), by the Disclosure Package and by the Offering Memorandum (i)
have been duly authorized by all necessary corporate action and will not result
in any Default under the charter or by-laws or similar organizational documents
of the Company, the Guarantor or any Subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company, the Guarantor or any Subsidiaries pursuant to, or require the consent
of any other party to, any Existing Instrument, and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company, the Guarantor or any Subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company, the Guarantor or any
Subsidiaries or any of its or their properties.
(w)No Further Authorizations or Approvals Required. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
Company’s or the Guarantor’s execution, delivery and performance of this
Agreement, the Indenture, the Registration Rights Agreement, the Securities, the
Exchange Notes and the Exchange Guarantees, and consummation of the transactions
contemplated hereby and thereby, by the Disclosure Package and by the Offering
Memorandum, except such as have been obtained or made by the Company and are in
full force and effect under the Securities Act, or as may be required under
applicable state securities or blue sky laws.
(x)No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s or the
Guarantor’s knowledge, threatened (i) against or affecting the Company, the
Guarantor or any Subsidiaries or (ii) which has as the subject thereof any
officer or director of the Company, the Guarantor or any Subsidiaries in his or
her role as an officer or director thereof, or property owned or leased by the
Company, the Guarantor or any Subsidiaries, and, in each case, would reasonably
be expected to have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement.
(y)Exchange Act Compliance. The Guarantor is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or 15(d) of the
Exchange Act.
(z)Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes





--------------------------------------------------------------------------------




thereto) and supporting schedules of the Guarantor filed with the Commission
included in the Disclosure Package and the Offering Memorandum, is an
independent registered public accounting firm with respect to the Company and
the Guarantor as required by the Securities Act and the Exchange Act and the
applicable published rules and regulations thereunder and the rules and
regulations of the Public Company Accounting Oversight Board.
(aa)Preparation of Financial Statements. The financial statements filed with the
Commission included or incorporated by reference in the Disclosure Package and
the Offering Memorandum, together with the related schedules and notes, present
fairly the consolidated financial position of the Guarantor and its consolidated
subsidiaries, as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
comply as to form with the applicable accounting requirements of Regulation S-X
and have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Preliminary Offering
Memorandum and the Offering Memorandum under the captions “Summary Financial
Data of Anixter International” and “Capitalization” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements included in the Disclosure Package and the Offering
Memorandum. The interactive data in eXtensible Business Reporting Language of
the Guarantor incorporated by reference in the Disclosure Package and the
Offering Memorandum fairly present the information called for in all material
respects and have been prepared in accordance with the Commission's rules and
guidelines applicable thereto.
(bb)    The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantor.
(cc)    Intellectual Property Rights. The Company, the Guarantor and the
Subsidiaries, own, possess, license or have other rights to use, on reasonable
terms, all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed in each of the Disclosure Package and
the Offering Memorandum to be conducted. Except as set forth in the Disclosure
Package and the Offering Memorandum, neither the Company, the Guarantor nor any
of the Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company, the Guarantor or any of the Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would result
in a Material Adverse Effect.
(dd)    All Necessary Permits, etc. The Company, the Guarantor and each
Subsidiary possess such valid and current licenses, certificates, authorizations
or permits issued by the appropriate state, federal or foreign regulatory
agencies or bodies necessary to conduct their respective businesses, and neither
the Company nor the Guarantor nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such license, certificate, authorization or permit which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could have a Material Adverse Effect.
(ee)    Title to Properties. The Company, the Guarantor and the Subsidiaries
have good and marketable title to all the properties and assets reflected as
owned in the financial statements referred to in Section 1(aa) above (or
elsewhere in the Disclosure Package and the Offering), in each case free and
clear





--------------------------------------------------------------------------------




of any security interests, mortgages, liens, encumbrances, equities, claims and
other defects, except (i) as otherwise stated in the Disclosure Package and the
Offering Memorandum or (ii) those which do not, singly or in the aggregate,
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company, the Guarantor or any of the Subsidiaries. The real property,
improvements, equipment and personal property held under lease by the Company,
the Guarantor or any Subsidiary, are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company, the Guarantor, Subsidiary.
(ff)    Tax Law Compliance. The Company, the Guarantor and their consolidated
subsidiaries have filed all necessary federal, state, local and foreign income
and franchise tax returns in a timely manner and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them, except for any taxes,
assessments, fines or penalties as may be being contested in good faith and by
appropriate proceedings. The Company and the Guarantor have made appropriate
provisions in the applicable financial statements referred to in Section 1 (z)
above in respect of all federal, state, local and foreign income and franchise
taxes for all current or prior periods as to which the tax liability of the
Company, the Guarantor or any of their consolidated subsidiaries, has not been
finally determined.
(gg)    Investment Company. The Company and the Guarantor have been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). Neither the Company nor the Guarantor is, or
after receipt of payment for the Securities and the application of the proceeds
thereof as contemplated under the caption “Use of Proceeds” in each of the
Preliminary Offering Memorandum and the Offering Memorandum will be, an
“investment company” within the meaning of the Investment Company Act, and each
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.
(hh)    Insurance. Each of the Company, the Guarantor and their subsidiaries are
insured under policies in such amounts and with such deductibles and covering
such risks as are generally deemed adequate and customary for their businesses
including, but not limited to, policies covering real and personal property
owned or leased by the Company, the Guarantor and their subsidiaries against
theft, damage, destruction, acts of vandalism and earthquakes. All policies of
insurance and fidelity or surety bonds insuring the Company, the Guarantor or
any of their subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect; the Company, the Guarantor
and their subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company,
the Guarantor or any of their subsidiaries under any such policy or instrument
as to which any insurance company is denying liability or defending under a
reservation of rights clause, except for defenses under a reservations of rights
clause where the failure to have coverage would not have a Material Adverse
Effect; and neither the Company nor the Guarantor nor any such subsidiary has
been refused any insurance coverage sought or applied for.
(ii)    No Restrictions on Dividends or Other Distributions. No domestic
subsidiary of the Company, other than Anixter Receivables Corporation, is
currently contractually prohibited, directly or indirectly, from paying any
dividends or other distributions to the Company, from making any other
distribution on such subsidiary’s capital stock or other equity interest, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company or Guarantor, except as described
in or contemplated by the Disclosure Package and the Offering Memorandum.





--------------------------------------------------------------------------------




(jj)    No Price Stabilization or Manipulation. Neither the Company nor the
Guarantor has taken or will take, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company or the Guarantor to
facilitate the sale or resale of the Securities.
(kk)    Related Party Transactions. There are no business relationships or
related-party transactions involving the Company, the Guarantor or any
subsidiary of the Guarantor or any other person required to be described in the
Preliminary Offering Memorandum or the Offering Memorandum that have not been
described as required.
(ll)    Internal Controls and Procedures. The Guarantor maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15 under the
Exchange Act and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; (D) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (E) the
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Disclosure Package and the Offering Memorandum fairly present
the information called for in all material respects and are prepared in
accordance with the Commission's rules and guidelines applicable thereto.
(mm)    No Material Weakness in Internal Controls. Since the end of the
Guarantor’s most recent audited fiscal year, there has been (i) no material
weakness in the Guarantor’s internal control over financial reporting (whether
or not remediated) and (ii) no change in the Guarantor’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Guarantor’s internal control over financial reporting.
(nn)    Disclosure Controls. The Guarantor maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) under the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Guarantor in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Guarantor’s management as appropriate to allow timely
decisions regarding required disclosure. The Guarantor has carried out
evaluations of the effectiveness of its disclosure controls and procedures as
required by Rule 13a-15(e) under the Exchange Act.
(oo)    Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Guarantor (the
“Company Stock Plans”), (i) each Stock Option designated by the Guarantor at the
time of grant as an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), so qualifies, (ii) each grant of
a Stock Option was duly authorized no later than the date on which the grant of
such Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Guarantor (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by the Guarantor, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, including the rules
of the New York Stock Exchange





--------------------------------------------------------------------------------




and any other exchange on which the securities of the Guarantor are traded, (iv)
the per share exercise price of each Stock Option was equal to or greater than
the fair market value of a share of common stock on the applicable Grant Date
and (v) each such grant was properly accounted for in accordance with GAAP in
the consolidated financial statements (including the related notes) of the
Guarantor and disclosed in the Guarantor’s filings with the Commission in
accordance with the Exchange Act and all other applicable laws. The Guarantor
has not knowingly granted, and there is no and has been no policy or practice of
the Guarantor of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Guarantor or its results of operations or
prospects.
(pp)    No Unlawful Contributions or Other Payments. Neither the Company nor the
Guarantor nor any of their subsidiaries nor, to the knowledge of the Company or
the Guarantor, or any director, officer, agent, employee or affiliate of the
Company, the Guarantor or any of their subsidiaries is aware of or has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee , including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote compliance
with all applicable anti-bribery and anti-corruption laws.
(qq)    No Conflict with Money Laundering Laws. The operations of the Company,
the Guarantor and their subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company or the
Guarantor, threatened.
(rr)    No Conflict with Sanctions Laws. None of the Company, the Guarantor, any
of the Guarantor’s other subsidiaries or, to the knowledge of the Company or the
Guarantor, any director, officer, agent, employee, affiliate or representative
of the Company, the Guarantor or any of the Guarantor’s other subsidiaries is
currently the subject or target of any sanctions administered or enforced by the
United States Government, (including, without limitation, the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department
of State and including, without limitation, the designation as a “specially
designated national” or “blocked person”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company, the
Guarantor, or any of the Guarantor’s other subsidiaries located, organized or
resident in a country or territory that is the subject or target of





--------------------------------------------------------------------------------




Sanctions, including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria (each, a “Sanctioned Country”); and the Company will not, directly or
indirectly, use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds, to any subsidiary, joint venture
partner or other person (i) to fund or facilitate any activities of or business
with any person, or in any country or territory that, at the time of such
funding or facilitation, is the subject or target of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions. For the past five years, the Company, the
Guarantor and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, and will not knowingly engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of any Sanctions or with any Sanctioned
Country.
(ss)    Compliance with Environmental Laws. Except as otherwise disclosed in the
Disclosure Package and the Offering Memorandum, except as would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse Effect
(i) neither the Company, the Guarantor nor any of the Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law and any judicial or
administrative interpretation thereof including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release, in any form,
or threatened release of chemicals, pollutants, contaminants, wastes, toxic
substances, asbestos, asbestos containing materials, polychlorinated biphenyls,
hazardous substances, petroleum and petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company, the Guarantor and the Subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (iii)
there are no pending or, to the best knowledge of the Company, the Guarantor and
the Subsidiaries after reasonable investigation, threatened actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation or
potential responsibility, investigation or proceedings relating to any
Environmental Law against the Company, Guarantor or any of the Subsidiaries,
(iv) there are no events, conditions or circumstances that would reasonably be
expected to result in any liability of the Company, the Guarantor or any of the
Subsidiaries relating to any Hazardous Materials or the violation of any
Environmental Laws, (v) neither the Company, the Guarantor nor any of the
Subsidiaries is conducting or financing, in whole or in part, any investigation,
response or other corrective action pursuant to any Environmental Law at any
location and (vi) neither the Company, the Guarantor nor any of the Subsidiaries
is a party to any order, judgment, decree or agreement, which imposes any
obligation on any of them under any Environmental Law.
(tt)    ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any member of the Company or the
Guarantor that could have a Material Adverse Effect; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by any
member of the Company or the Guarantor that could have a Material Adverse
Effect. None of the following events





--------------------------------------------------------------------------------




has occurred or is reasonably likely to occur: (i) a material increase in the
aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and the Guarantor compared to the amount of
such contributions made in the Company’s and the Guarantor’s most recently
completed fiscal year; (ii) a material increase in the Company’s or the
Guarantor’s “accumulated post-retirement benefit obligations” (within the
meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Company’s or the Guarantor’s most recently
completed fiscal year; (iii) any event or condition giving rise to a liability
under Title IV of ERISA that could have a Material Adverse Effect; or (iv) the
filing of a claim by one or more employees or former employees of the Company or
the Guarantor related to their employment that could have a Material Adverse
Effect. For purposes of this paragraph, the term “Plan” means a plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to
which any member of the Company or the Guarantor may have any liability.
(uu)    Brokers. Except as otherwise disclosed in the Disclosure Package and the
Offering Memorandum, there is no broker, finder or other party that is entitled
to receive from the Company or the Guarantor any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.
(vv)    No Outstanding Loans or Other Indebtedness. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees or indebtedness by the Company or the
Guarantor to or for the benefit of any of the executive officers or directors of
the Company or the Guarantor or any of the members of any of them, except as
disclosed in the Disclosure Package and the Offering Memorandum.
(ww)    Sarbanes-Oxley Compliance. There is and has been no failure on the part
of the Company or the Guarantor and any of the Company’s or the Guarantor’s
respective directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.
(xx)    Ratings. Except as otherwise disclosed in the Disclosure Package or
previously publicly disclosed prior to the Applicable Time, no “nationally
recognized statistical rating organization” as such term is defined for purposes
of Section 3(a)(62) of the Exchange Act (i) has imposed (or has informed the
Company that it is considering imposing) any condition (financial or otherwise)
on the Company’s or the Guarantor’s retaining any rating assigned to the Company
or the Guarantor, any securities of the Company or the Guarantor or (ii) has
indicated to the Company or Guarantor that it is considering (a) the
downgrading, suspension, or withdrawal of, or any review for a possible change
that does not indicate the direction of the possible change in, any rating so
assigned or (b) any change in the outlook for any rating of the Company or the
Guarantor or any securities of the Company or the Guarantor.
(yy)    Lending Relationship. Except as disclosed in the Disclosure Package and
the Offering Memorandum, neither the Company nor the Guarantor have any material
lending or other relationship with any bank or lending affiliate of any Initial
Purchaser.
(zz)    Statistical and Market Related Data. Nothing has come to the attention
of the Company or the Guarantor that has caused the Company or the Guarantor to
believe that the statistical and market-related data included in the Disclosure
Package and the Offering Memorandum is not based on or derived from sources that
are reliable and accurate in all material respects.





--------------------------------------------------------------------------------




(aaa)    Solvency. The Company and the Guarantor (on a consolidated basis) and
the Guarantor and its subsidiaries (on a consolidated based) are, as of the date
hereof, and will be, immediately after the Closing Date (giving effect to the
use of proceeds as described in the Disclosure Package and the Offering
Memorandum) Solvent. As used herein, the term “Solvent” means, with respect to
any person on a particular date, that on such date (i) the fair market value of
the assets of such person is greater than the total amount of liabilities
(including contingent liabilities) of such person, (ii) the present fair salable
value of the assets of such person is greater than the amount that will be
required to pay the probable liabilities of such person on its debts as they
become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.
(bbb)    Cybersecurity; Data Protection. The Company, the Guarantor and their
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications and databases
(collectively, “IT Systems”) are adequate for, and operate and perform as
required in connection with the operation of the business of the Company and the
Subsidiaries as currently conducted, free and clear of all bugs, errors,
defects, Trojan horses, time bombs, malware and other corruptants, except in
each case as would not, singly or in the aggregate, result in a Material Adverse
Effect. The Company, the Guarantor and their subsidiaries (i) (x) have
implemented and maintained commercially reasonable controls, policies,
procedures and safeguards to maintain and protect their confidential information
and the integrity, continuous operation, redundancy and security of all IT
Systems and data (including all personal, personally identifiable data
(“Personal Data”)) used in connection with their businesses, and (y) there have
been no breaches, violations, outages or unauthorized uses of or accesses to
same, nor any incidents under internal review or investigations relating to the
same; (ii) are presently in compliance with all applicable laws or statutes and
all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Personal Data
and to the protection of such IT Systems and Personal Data from unauthorized
use, access, misappropriation or modification; and (iii) have taken all
necessary actions to prepare to comply with the European Union General Data
Protection Regulation (and all other applicable laws and regulations with
respect to Personal Data that have been announced as of the date hereof as
becoming effective within 12 months after the date hereof, and for which any
non-compliance with same would be reasonably likely to create a material
liability) as soon they take effect; except, with respect to each of the
foregoing clauses (i), (ii) and (iii), as would not, singly or in the aggregate,
result in a Material Adverse Effect.
Any certificate signed by an officer of the Company or the Guarantor and
delivered to the Representative or to counsel for the Initial Purchasers shall
be deemed to be a representation and warranty by the Company and the Guarantor
to each Initial Purchaser as to the matters set forth therein.
Section 2.Purchase, Sale and Delivery of the Securities.
(a)The Securities. The Company agrees to issue and sell to the several Initial
Purchasers the Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the respective aggregate
principal amount of Notes set forth opposite their names on Schedule A. The
purchase price to be paid by the several Initial Purchasers to the Company shall
be equal to 98.75% of the aggregate principal amount thereof.
(b)The Closing Date. Delivery of the Notes to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Schiff Hardin
LLP, 233 South Wacker Drive, Suite 6600, Chicago, IL 60606 (or such other place
as may be agreed to by the Company and the Representative) at





--------------------------------------------------------------------------------




9:00 a.m., New York time, on November 13, 2018, or such other time and date not
later than 1:30 p.m., New York time, on November 20, 2018 as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the “Closing Date”).
(c)Representations of the Initial Purchasers. Each of the Initial Purchasers,
severally and not jointly hereby represents and warrants to the Company that it
intends to offer the Securities for sale upon the terms and conditions set forth
in this Agreement and in the Disclosure Package. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to, and agrees with,
the Company, on the basis of the representations, warranties and agreements of
the Company and the Guarantor, that such Initial Purchaser: (i) is a QIB; (ii)
in connection with the Exempt Resales, will solicit offers to buy the Securities
only from, and will offer to sell the Securities only to, the Eligible
Purchasers; and (iii) will not offer or sell the Securities, nor has it offered
or sold the Securities by, or otherwise engaged in, any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act, including, but not limited to, advertisements, articles,
notices or other communications published in any newspaper, magazine, or similar
medium or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising)
and will not engage in any directed selling efforts within the meaning of Rule
902 under the Securities Act, in connection with the offering of the Securities.
(d)Payment for the Securities. Payment for the Notes shall be made at the
Closing Date by wire transfer of immediately available funds to the order of the
Company.
It is understood that the Representative has been authorized, for its own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Securities
the Initial Purchasers have agreed to purchase. Wells Fargo Securities, LLC
(“Wells Fargo”), individually and not as the Representative of the Initial
Purchasers, may (but shall not be obligated to) make payment for any Securities
to be purchased by any Initial Purchasers whose funds shall not have been
received by the Representative by the Closing Date for the account of such
Initial Purchasers, but any such payment shall not relieve such Initial
Purchasers from any of its obligations under this Agreement.
(e)Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers, the Notes (guaranteed by the Guarantor) the Initial Purchasers have
agreed to purchase on the Closing Date, against the irrevocable release of a
wire transfer of immediately available funds for the amount of the purchase
price therefor. Delivery of the Securities shall be made through the facilities
of The Depository Trust Company unless the Representative shall otherwise
instruct. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.
(f)Delivery of Offering Memorandum to the Initial Purchasers. The Company shall
deliver or cause to be delivered, copies of the Offering Memorandum in such
quantities and at such places as the Representative shall request.
Section 3.Covenants of the Company and the Guarantor.
The Company and the Guarantor, jointly and severally, covenant and agree with
each Initial Purchaser as follows:
(a)Securities Act Compliance. The Company will (i) advise each Initial Purchaser
promptly after obtaining knowledge (and, if requested by any Initial Purchaser,
confirm such advice in writing) of





--------------------------------------------------------------------------------




(A) the issuance by any U.S. or non-U.S. federal or state securities commission
of any stop order suspending the qualification or exemption from qualification
of any of the Securities for offer or sale in any jurisdiction, or the
initiation of any proceeding for such purpose by any U.S. or non-U.S. federal or
state securities commission or other regulatory authority, or (B) the happening
of any event that makes any statement of a material fact made in the Disclosure
Package, any Issuer Free Writing Document or the Offering Memorandum, untrue or
that requires the making of any additions to or changes in the Disclosure
Package, any Issuer Free Writing Document or the Offering Memorandum, to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company and the Guarantor will (i) use their
reasonable best effort to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (ii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use their reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.
(b)Amendments. The Company will give the Representative notice of its intention
to prepare any amendment, supplement or revision to the Preliminary Offering
Memorandum, the Offering Memorandum or any Issuer Free Writing Document, and the
Company will furnish the Representative with copies of any such documents within
a reasonable amount of time prior to such proposed use, and will not use any
such document to which the Representative or counsel for the Initial Purchasers
shall reasonably object. The Company will give the Representative notice of any
filings made pursuant to the Exchange Act or the rules and regulations of the
Commission under the Exchange Act within 48 hours prior to the Applicable Time.
The Company will give the Representative notice of its intention to make any
such filing from and after the Applicable Time through the Closing Date (or, if
later, through the completion of the distribution of the Securities by the
Initial Purchasers to Eligible Purchasers) and will furnish the Representative
with copies of any such documents a reasonable amount of time prior to such
proposed filing, as the case may be, and will not file or use any such document
to which the Representative or counsel for the Initial Purchasers shall object.
(c)Continued Compliance with Securities Laws. The Company and the Guarantor will
comply with the Securities Act and the Securities Act Regulations so as to
permit the completion of the distribution of the Securities as contemplated by
this Agreement, the Disclosure Package and the Offering Memorandum. If at any
time prior to the completion of the distribution of the Securities by the
Initial Purchasers to Eligible Purchasers, any event shall occur or condition
shall exist as a result of which it is necessary (or if the Representative or
counsel for the Initial Purchasers shall notify the Company that, in their
judgment, it is necessary) to amend or supplement the Disclosure Package or the
Offering Memorandum so that the Disclosure Package or the Offering Memorandum,
as the case may be, will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made or then prevailing,
not misleading or if it is necessary (or, if the Representative or counsel for
the Initial Purchasers shall notify the Company that, in their judgment, it is
necessary) to amend or supplement the Disclosure Package or the Offering
Memorandum in order to comply with law, the Company will promptly notify the
Representative of such event or condition and of its intention to prepare such
amendment or supplement (or, if the Representative or counsel for the Initial
Purchasers shall have notified the Company as aforesaid, the Company and the
Guarantor will promptly notify the Representative of their intention to prepare
such amendment or supplement) and will promptly prepare, subject to Section 3(b)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission or to comply with law, and the Company will furnish to the
Initial Purchasers such number of copies of such amendment or supplement as the
Initial Purchasers may reasonably request. If at any time an event shall





--------------------------------------------------------------------------------




occur or condition shall exist as a result of which it is necessary (or if the
Representative or counsel for the Initial Purchasers shall notify the Company
that, in their judgment, it is necessary) to amend or supplement any Issuer Free
Writing Document so that it will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made or then
prevailing, not misleading, or if it is necessary (or, if the Representative or
counsel for the Initial Purchasers shall notify the Company that, in their
judgment, it is necessary) to amend or supplement such Issuer Free Writing
Document in order to comply with the law, the Company will promptly notify the
Representative of such event or condition and of its intention to prepare such
amendment or supplement (or, if the Representative or counsel for the Initial
Purchasers shall have notified the Company as aforesaid, the Company will
promptly notify the Representative of its intention to prepare such amendment or
supplement) and will promptly prepare and, subject to Section 3(b) hereof,
distribute such amendment or supplement as may be necessary to correct such
untrue statement or omission or to comply with law, and the Company will furnish
to the Initial Purchasers such number of copies of such amendment or supplement
as the Initial Purchasers may reasonably request.
(d)Use of Offering Materials. The Company and the Guarantor consent to the use
of the Disclosure Package and the Offering Memorandum in accordance with the
securities or “Blue Sky” laws of the jurisdictions in which the Securities are
offered by the Initial Purchasers and by all dealers to whom Securities may be
sold, in connection with the offering and sale of the Securities.
(e)Delivery of Disclosure Documents to the Representative. The Company will
deliver to the Representative and counsel for the Initial Purchasers, within one
day of the date hereof and without charge, such number of copies of the
Preliminary Offering Memorandum, the Pricing Term Sheet and the Offering
Memorandum and any amendment or supplement to any of the foregoing as they
reasonably request.
(f)Pricing Term Sheet. The Company will prepare a pricing term sheet, containing
solely a description of final terms of the Securities and the offering thereof,
in the form approved by the Representative and attached as Schedule B hereto.
(g)Permitted Free Writing Documents. Each of the Company and the Guarantor
represents that it has not made, and agrees that, unless it obtains the prior
written consent of the Representative, it will not make, any offer relating to
the Securities that constitutes or would constitute an Issuer Free Writing
Document; provided that the prior written consent of the Representative hereto
shall be deemed to have been given in respect of the Pricing Term Sheet and to
any electronic road show in the form previously provided by the Company to and
approved by the Representative. Any such Issuer Free Writing Document consented
to by the Representative is hereinafter referred to as a “Permitted Free Writing
Document”.
(h)Blue Sky Compliance. The Company and the Guarantor shall cooperate with the
Representative and counsel for the Initial Purchasers to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws or Canadian provincial securities laws or
other foreign laws of those jurisdictions designated by the Representative,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. Neither the Company nor the Guarantor shall be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The
Company and the Guarantor will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such





--------------------------------------------------------------------------------




purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantor
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.
(i)Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner specified in the Preliminary Offering
Memorandum and the Offering Memorandum under “Use of Proceeds.”
(j)Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Offering Memorandum, neither the Company nor the Guarantor will, without the
prior written consent of Wells Fargo (which consent may be withheld at the sole
discretion of Wells Fargo), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” or liquidate or decrease a “call equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer (or enter into any transaction that is designed to, or might reasonably
be expected to, result in the disposition of), or announce the offering of, or
file any registration statement under the Securities Act in respect of, any debt
securities of the Company, the Guarantor or any subsidiary or securities
exchangeable for or convertible into debt securities of the Company, the
Guarantor or any subsidiary (other than contemplated by this Agreement).
(k)Rule 144A Information. So long as any of the Securities are outstanding, the
Company and the Guarantor will furnish at their expense to the Initial
Purchasers and, upon request, to the holders of the Securities and prospective
purchasers of the Securities the information required by Rule 144A(d)(4) under
the Securities Act (if any).
(l)Compliance with Sarbanes Oxley Act. The Company and the Guarantor will comply
with all applicable securities and other laws, rules and regulations, including,
without limitation, the Sarbanes Oxley Act of 2002, and use its best efforts to
cause the Company’s and the Guarantor’s respective directors and officers, in
their capacities as such, to comply with such laws, rules and regulations,
including, without limitation, the provisions of the Sarbanes Oxley Act.
(m)Future Reports to the Representative. During the period of two years
hereafter the Company will furnish to the Representative (i) to the extent not
available on the Commission’s EDGAR filing system, as soon as practicable after
the end of each fiscal year, copies of the Annual Report of the Guarantor
containing the balance sheet of the Guarantor as of the close of such fiscal
year and statements of income, stockholders’ equity and cash flows for the year
then ended and the opinion thereon of the Guarantor’s independent public or
certified public accountants; (ii) to the extent not available on the
Commission’s EDGAR filing system, as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Guarantor with the Commission, the Financial Industry Regulatory Authority
(“FINRA”) or any securities exchange; and (iii) as soon as available, copies of
any publicly available report or communication of the Company or the Guarantor
mailed generally to holders of its capital stock.
(n)Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company, the Guarantor or any of their subsidiaries
to register as an investment company under the Investment Company Act.
(o)No Manipulation of Price. Neither the Company nor the Guarantor will take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably





--------------------------------------------------------------------------------




be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company or
the Guarantor to facilitate the sale or resale of the Securities.
(p)DTC. The Company will cooperate with the Representative and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company (“DTC”).
(q)No Affiliate Resales. The Company and the Guarantor will not, and will not
permit any of their respective affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company, the Guarantor or any of
their respective affiliates and resold in a transaction registered under the
Securities Act.
(r)No Integration. The Company will not, and will ensure that no affiliate of
the Company will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Securities Act) that
would be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchaser or to the Eligible Purchasers of the Securities.
(s)No General Solicitation or Directed Selling Efforts. None of the Company or
any of their affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has (i)
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S, and all such persons have complied
with the offering restrictions requirement of Regulation S.
(t)Post-Closing Actions Relating to Existing Notes. To the extent that less than
all of the aggregate principal amount of the Existing Notes are repurchased in
connection with the Tender Offer, the Company shall deliver to Wells Fargo Bank,
National Association, the trustee (the “Trustee”) under the indenture, dated as
of April 30, 2012, among the Company, the Guarantor and the Trustee (as
supplemented by that certain first supplemental indenture, dated as of April 30,
2012, among the Company, the Guarantor and the Trustee and that certain second
supplemental indenture, dated as of September 23, 2014, among the Company, the
Guarantor and the Trustee, the “Existing Notes Indenture”), pursuant to the
terms of the Existing Notes Indenture, an irrevocable notice of redemption of
all of the Existing Notes currently then outstanding under the Existing Notes
Indenture.
Section 4.Payment of Expenses.
The Company and the Guarantor, jointly and severally, agree to pay all costs,
fees and expenses incurred in connection with the performance of their
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantor’s counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Preliminary Offering Memorandum, the Disclosure Package and
the Offering Memorandum and any Issuer Free Writing Document, and all amendments
and supplements thereto, and the mailing and delivering of copies thereof to the
Initial Purchasers and dealers, this Agreement, the Registration Rights
Agreement, the Indenture, the Notes and





--------------------------------------------------------------------------------




Guarantee and the Exchange Notes and Exchange Guarantees, (v) all filing fees,
attorneys’ fees and expenses incurred by the Company, the Guarantor or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or other jurisdictions designated by
the Initial Purchasers (including, without limitation, the cost of preparing,
printing and mailing preliminary and final blue sky or legal investment
memoranda), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities, (vii) any fees payable in connection with the rating of the
Securities with the ratings agencies, (viii) all fees and expenses (including
reasonable fees and expenses of counsel) of the Company and the Guarantor in
connection with approval of the Securities by the DTC for “book-entry” transfer,
(ix) all expenses incident to the “road show” for the offering of the
Securities, including the cost of any chartered airplane or other
transportation, and (x) all other costs and expenses incident to the performance
of its obligations hereunder which are not otherwise specifically provided for
in this Section 4. It is understood, however, that, except as provided in this
Section 4, Section 6, Section 8 and Section 9 hereof, the Initial Purchasers
will pay all of their own costs and expenses, including the fees and expenses of
their counsel.
Section 5.Conditions of the Obligations of the Initial Purchasers.
The obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantor set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and, to the accuracy of the statements of the
Company and the Guarantor made in any certificates pursuant to the provisions
hereof, to the timely performance by the Company and the Guarantor of its
covenants and other obligations hereunder, and to each of the following
additional conditions:
(a)Accountants’ Comfort Letter. On the date hereof, the Representative shall
have received a letter, dated the date hereof, from Ernst & Young LLP,
independent public accountants for the Company and the Guarantor, addressed to
the Initial Purchasers and in form and substance satisfactory to the
Representative.
(b)No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:
(i)in the judgment of the Representative there shall not have occurred any
Material Adverse Change;
(ii)there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering, sale or delivery of the
Securities as contemplated by this Agreement, the Disclosure Package and the
Offering Memorandum; and
(iii)there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company, the Guarantor or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Section





--------------------------------------------------------------------------------




3(a)(62) of the Exchange Act, and no such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, any such rating.
(c)Opinion of Counsel for the Company and Guarantor. On the Closing Date the
Representative shall have received favorable opinions and 10b-5 statements of
Schiff Hardin LLP, counsel for the Company and the Guarantor and Justin Choi,
Esq., General Counsel to the Company and the Guarantor, each dated as of such
Closing Date, the forms of which are attached as Exhibit A and Exhibit B,
respectively.
(d)Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Representative shall have received the favorable opinion and 10b-5 statement of
Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of
such Closing Date, in form and substance reasonably satisfactory to, and
addressed to, the Representative, and the Company and the Guarantor shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.
(e)Officers’ Certificate. On the Closing Date the Representative shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and the Guarantor,
dated as of such Closing Date to the effect that the signers of such certificate
have carefully examined Disclosure Package and the Offering Memorandum and any
amendment or supplement thereto, any Issuer Free Writing Document and any
amendment or supplement thereto and this Agreement, to the effect set forth in
subsection (b)(iii) of this Section 5, and further to the effect that:
(i)for the period from and after the date of this Agreement and prior to such
Closing Date there has not occurred any Material Adverse Change;
(ii)the representations and warranties of the Company and the Guarantor set
forth in Section 1 of this Agreement are true and correct on and as of such
Closing Date with the same force and effect as though expressly made on and as
of such Closing Date; and
(iii)each of the Company and the Guarantor has complied with all the agreements
hereunder and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date.
(f)Bring-down Comfort Letter. On the Closing Date, the Representative shall have
received a letter dated such date from Ernst & Young LLP, independent public
accountants for the Company and the Guarantor, in form and substance
satisfactory to the Representative, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
such Closing Date.
(g)Securities Eligible for DTC. On the Closing Date, the Securities shall be
eligible for clearance and settlement through the DTC.
(h)The Securities. The Securities, the Registration Rights Agreement and the
Indenture shall be executed by the Company and the Guarantor in substantially
the form previously delivered to you.





--------------------------------------------------------------------------------




(i)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Notes or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Notes or the issuance of the Guarantees.
(j)Additional Documents. On or before the Closing Date the Representative and
counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6, Section 8, Section 9, Section 12,
Section 13, Section 14, Section 17, Section 18, Section 19 and Section 21 shall
at all times be effective and shall survive such termination.
Section 6.Reimbursement of Initial Purchasers’ Expenses.
If this Agreement is terminated pursuant to Section 5, Section 10 or clauses (i)
or (iv) of Section 11 or if the sale to the Initial Purchasers of the Securities
on the Closing Date is not consummated because of any refusal, inability or
failure on the part of the Company or the Guarantor to perform any agreement
herein or to comply with any provision hereof, the Company and the Guarantor,
jointly and severally, agree to reimburse the Representative and the other
Initial Purchasers (or such Initial Purchasers as have terminated this Agreement
with respect to themselves) that have not defaulted under Section 10, severally,
upon demand for all out-of-pocket expenses that shall have been reasonably
incurred by the Representative and the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including but not
limited to fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.
Section 7.Effectiveness of this Agreement.
This Agreement shall not become effective until execution by the parties hereto.
Section 8.Indemnification.
(a)Indemnification of the Initial Purchasers. The Company and the Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its directors, officers, employees and agents, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
or the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee, agent or
controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Memorandum, any Issuer
Free Writing Document, the Disclosure Package or the Offering Memorandum (or any
amendment or supplement to any of the foregoing) or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and to reimburse





--------------------------------------------------------------------------------




each Initial Purchaser, its officers, directors, employees, agents and each such
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by Wells Fargo) as such expenses are reasonably
incurred by such Initial Purchaser, or its officers, directors, employees,
agents or such controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission based upon and in
conformity with written information furnished to the Company by any Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any Issuer Free Writing Document, the Disclosure Package or
the Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 8(b) hereof.
The indemnity agreement set forth in this Section 8(a) shall be in addition to
any liabilities that the Company and Guarantor may otherwise have.
(b)Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company and the Guarantor, each of their respective directors, officers and each
person, if any, who controls the Company or the Guarantor within the meaning of
the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company, the Guarantor, or any
such director, officer or controlling person may become subject, insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any Issuer Free Writing Document, the Disclosure Package or the Offering
Memorandum (or any amendment or supplement to any of the foregoing), or arises
out of or is based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, and only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, any Issuer Free Writing Document, the
Disclosure Package or the Offering Memorandum (or any amendment or supplement to
any of the foregoing), in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser through the
Representative expressly for use therein; and to reimburse the Company or the
Guarantor, or any such director, officer or controlling person for any legal and
other expense reasonably incurred by the Company or the Guarantor, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company and the Guarantor hereby acknowledge
that the only information that the Initial Purchasers have furnished to the
Company and the Guarantor expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document or the Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the sixth
paragraph under the caption of “Plan of Distribution” in the Offering
Memorandum, and in the first sentence of the second paragraph under the caption
of “Plan of Distribution - Other Relationships” in the Offering Memorandum. The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.
(c)Notifications and Other Indemnification Procedures. Promptly after receipt by
an indemnified party under this Section 8 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the





--------------------------------------------------------------------------------




indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it shall elect, jointly with all other indemnifying parties similarly
notified, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (other than local counsel),
reasonably approved by the indemnifying party (or by Wells Fargo in the case of
Section 8(b)), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
(d)Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment, the indemnifying party agrees to indemnify the indemnified
party against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 8(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if (i)
such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (x) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.
Section 9.Contribution.
If the indemnification provided for in Section 8 is for any reason unavailable
to or otherwise insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities or





--------------------------------------------------------------------------------




expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantor, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Guarantor, on the one hand, and
the Initial Purchasers, on the other hand, in connection with the untrue
statements or omissions or alleged untrue statements or alleged omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company and the Guarantor, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the offering of the Securities pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total net proceeds from the offering of the Securities pursuant to this
Agreement (before deducting expenses) received by the Company, and the total
discount or commission received by the Initial Purchasers, bear to the aggregate
initial public offering price of the Securities as set forth on such cover. The
relative fault of the Company and the Guarantor, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Guarantor, on the one hand, or
the Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
The Company, the Guarantor and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 9.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount or commission
received by such Initial Purchaser in connection with the Securities
underwritten by it and distributed to the public. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 9 are several, and not joint, in proportion to their
respective purchase commitments as set forth opposite their names in Schedule A.
For purposes of this Section 9, each director, officer, employee and agent of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such Initial Purchaser and each director of the
Company and the Guarantor, and each person, if any, who controls the Company or
the Guarantor within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as the Company and the Guarantor.
Section 10.Default of One or More of the Several Initial Purchasers.
If, on the Closing Date, any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on such date, and the aggregate





--------------------------------------------------------------------------------




principal amount of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate principal amount of the Securities to be purchased on the
Closing Date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the aggregate principal amount of Securities set forth opposite
their respective names on Schedule A bears to the aggregate principal amount of
Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as may be specified by the
Representative with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date. If, on the
Closing Date, any one or more of the Initial Purchasers shall fail or refuse to
purchase Securities and the aggregate principal amount of Securities with
respect to which such default occurs exceeds 10% of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to the Representative and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Section 4, Section 6, Section 8, Section 9, Section 12, Section 13, Section 14,
Section 17, Section 18, Section 19 and Section 21 shall at all times be
effective and shall survive such termination. In any such case either the
Representative or the Company shall have the right to postpone the Closing Date
but in no event for longer than seven days in order that the required changes,
if any, to the Offering Memorandum or any other documents or arrangements may be
effected.
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
Section 11.Termination of this Agreement.
Prior to the Closing Date this Agreement may be terminated by the Representative
by notice given to the Company if at any time (i) trading or quotation in any of
the Company’s or Guarantor’s securities shall have been suspended or limited by
the Commission or by the New York Stock Exchange (“NYSE”), (ii) trading in
securities generally on the NYSE shall have been suspended or limited, or
minimum or maximum prices shall have been generally established by the
Commission or FINRA or on such stock exchange; (iii) a general banking
moratorium shall have been declared by federal or New York authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States has occurred; (iv) in the judgment of the
Representative there shall have occurred any Material Adverse Change or
(v) there shall have occurred any outbreak or escalation of national or
international hostilities or declaration of a national emergency or war by the
United States or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to proceed with the offering, sale and delivery of the Securities in the manner
and on the terms described in the Disclosure Package and the Offering Memorandum
or to enforce contracts for the sale of securities. Any termination pursuant to
this Section 11 shall be without liability on the part of (a) the Company and
the Guarantor to any Initial Purchaser, except that the Company and Guarantor
shall be obligated to reimburse the expenses of the Representative and the
Initial Purchasers as provided in Sections 4 and 6 hereof, (b) any Initial
Purchaser to the Company or the Guarantor, or (c) any party hereto to any other
party except that the provisions of Sections 8 and 9 hereof shall at all times
be effective and shall survive such termination.





--------------------------------------------------------------------------------




Section 12.No Advisory or Fiduciary Responsibility.
The Company and the Guarantor acknowledge and agree that: (i) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the public offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Guarantor, on the one hand, and the several Initial Purchasers, on the other
hand, and the Company and the Guarantor are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company or the Guarantor or their
respective affiliates, stockholders, creditors or employees or any other party;
(iii) no Initial Purchaser has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company or the Guarantor with respect
to any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Guarantor on other matters) and no Initial Purchaser
has any obligation to the Company or Guarantor with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and the Guarantor and that the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Purchasers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and the Guarantor have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantor and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantor hereby waive and release, to the fullest extent
permitted by law, any claims that the Company or the Guarantor may have against
the several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty.
Section 13.Representations and Indemnities to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company and the Guarantor, of their respective officers and of
the several Initial Purchasers set forth in or made pursuant to this Agreement
(i) will remain operative and in full force and effect, regardless of any (A)
investigation, or statement as to the results thereof, made by or on behalf of
any Initial Purchaser, officers or employees of any Initial Purchaser, or any
person controlling the Initial Purchaser, the Company, the Guarantor, the
officers or employees of the Company or the Guarantor or any person controlling
the Company or the Guarantor, as the case may be or (B) acceptance of the
Securities and payment for them hereunder and (ii) will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.
Section 14.Notices.
All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:
If to the Initial Purchasers:


Wells Fargo Securities, LLC





--------------------------------------------------------------------------------




550 South Tryon Street
Charlotte, North Carolina 28202
Attention: Judah Rodgon
with a copy to:


Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Facsimile: (212) 269-5420
Attention: Luis R. Penalver, Esq.
Ted B. Lacey, Esq.


If to the Company:


Anixter International Inc.
2301 Patriot Blvd.
Glenview, Illinois 60026
Facsimile: 224-521-8990
Attention: Treasurer


with a copy to:


Schiff Hardin LLP
233 South Wacker Drive
Suite 7100
Chicago, Illinois 60606
Facsimile: 312-258-5700
Attention: Jason Zgliniec, Esq.
Victoria Pool, Esq.


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
Section 15.Successors and Assigns.
This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of (i) the Company and the Guarantor, their
respective directors, any person who controls the Company or the Guarantor
within the meaning of the Securities Act or the Exchange Act, (ii) the Initial
Purchasers, the officers, directors, employees and agents of the Initial
Purchasers, and each person, if any, who controls any Initial Purchaser within
the meaning of the Securities Act and the Exchange Act, and (iii) the respective
successors and assigns of any of the above, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from any of the several Initial Purchasers
merely because of such purchase.
Section 16.Partial Unenforceability.
The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any





--------------------------------------------------------------------------------




Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
Section 17.Governing Law Provisions.
THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 18.Waiver of Jury Trial.
The Company, the Guarantors and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
Section 19.Consent to Jurisdiction.
The Company and the Guarantor hereby submit to the non-exclusive jurisdiction of
any U.S. federal or state court located in the Borough of Manhattan, the City
and County of New York in any action, suit or proceeding arising out of or
relating to or based upon this Agreement or any of the transactions contemplated
hereby, and the Company and the Guarantor irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding in any
such court arising out of or relating to this Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action, suit or proceeding has
been brought in an inconvenient forum.
Section 20.Patriot Act.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information (including, to
the extent the Company or the Guarantor constitute a legal entity customer under
31 C.F.R. § 1010.230, a certification regarding beneficial ownership required by
31 C.F.R. § 1010.230) that will allow the Initial Purchasers to properly
identify their respective clients.
Section 21.General Provisions.
This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
a signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The Section headings herein
are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.





--------------------------------------------------------------------------------




Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in any Preliminary Offering Memorandum and the Offering Memorandum (and any
amendments and supplements thereto), as required by the Securities Act and the
Exchange Act.















































--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,
ANIXTER INC.
By:
/s/ Rodney A. Shoemaker

Name: Rodney A. Shoemaker
Title: Senior Vice President - Treasurer


ANIXTER INTERNATIONAL INC.
By:
/s/ Rodney A. Shoemaker

Name: Rodney A. Shoemaker
Title: Senior Vice President - Treasurer



































--------------------------------------------------------------------------------




The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.
Wells Fargo Securities, LLC
Acting as the Representative of the
several Initial Purchasers named in
the attached Schedule A.


By:    WELLS FARGO SECURITIES, LLC
By:
/s/ Mitchell Williams

Name: Mitchell Williams
Title: Vice President























--------------------------------------------------------------------------------




SCHEDULE A
Initial Purchasers
Aggregate Principal Amount of Notes to be Purchased
Wells Fargo Securities, LLC
$115,000,000
J.P. Morgan Securities LLC
$62,500,000
Merrill Lynch, Pierce, Fenner & Smith Incorporated
$56,250,000
SunTrust Robinson Humphrey, Inc.
$6,250,000
HSBC Securities (USA) Inc.
$5,000,000
PNC Capital Markets LLC
$5,000,000
 
 
Total
$250,000,000








































--------------------------------------------------------------------------------




SCHEDULE B - PRICING TERM SHEET


PRICING SUPPLEMENT                                 STRICTLY CONFIDENTIAL
$250,000,000
ANIXTER INC.


6.00% Senior Notes due 2025
October 29, 2018

--------------------------------------------------------------------------------



Pricing Supplement dated October 29, 2018 to the Preliminary Offering Memorandum
of Anixter Inc. dated October 29, 2018
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.
The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. Other information (including financial information) presented in the
Preliminary Offering Memorandum is deemed to have changed to the extent affected
by the changes described herein.
The Notes have not been registered under the Securities Act and are being
offered only to (1) persons reasonably believed to be “qualified institutional
buyers” as defined in Rule 144A under the Securities Act and (2) outside the
United States to non-U.S. persons in compliance with Regulation S under the
Securities Act.
Issuer:
Anixter Inc.

Notes:
6.00% Senior Notes due 2025

Size:
$250,000,000

Maturity:
December 1, 2025

Coupon (Interest Rate):
6.00%

Price to Public:
100% plus accrued interest, if any, from November 13, 2018

Yield to Maturity:
6.00%

Interest Payment Dates:
June 1 and December 1 of each year, beginning on June 1, 2019.

Record Dates:
May 15 and November 15 of each year

Optional Redemption:
At any time prior to September 1, 2025, Anixter may from time to time redeem all
or part of the Notes at a redemption price equal to (i) the principal amount of
the Notes being redeemed plus (ii) the greater of (a) 1% of the principal amount
of the Notes being redeemed or (b) a “make-whole” amount based on the yield of a
comparable U.S. Treasury Security plus 0.50%, plus accrued and unpaid interest,
if any, to the redemption date. At any time on or after September 1, 2025,
Anixter may from time to time redeem all or part of the






--------------------------------------------------------------------------------




Notes at a redemption price equal to 100% of the principal amount of the Notes
being redeemed, plus accrued and unpaid interest, if any, to the redemption
date.
Change of Control:
101%    

Trade Date:                    October 29, 2018
Expected Settlement Date:
November 13, 2018 (T+10)

Under Rule 15c6-1 under the Exchange Act, trades in the secondary market
generally are required to settle in two business days, unless the parties to any
such trade expressly agree otherwise. Accordingly, purchasers who wish to trade
Notes on the date hereof or the next seven business days will be required, by
virtue of the fact that the Notes initially will settle T+10, to specify an
alternate settlement cycle at the time of any such trade to prevent a failed
settlement. Purchasers of Notes who wish to trade Notes on the date hereof or
the next seven business days should consult their own advisors.
Joint Book-Running Managers:
Wells Fargo Securities, LLC

J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith
Incorporated


Co-Managers:                    SunTrust Robinson Humphrey, Inc.
HSBC Securities (USA) Inc
PNC Capital Markets LLC
CUSIP/ISIN:
144A: 035287 AH4 / US035287AH43

Reg S: U0352R AB7 / USU0352RAB79
Type of Offering:
144A and Regulation S with registration rights

__________________________________________________
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.













--------------------------------------------------------------------------------




SCHEDULE C
Issuer Free Writing Documents


None.





















































--------------------------------------------------------------------------------




EXHIBIT A
Form of Opinion of Counsel for the Company
1.    Each of the Company and the Guarantor is a corporation validly existing
and in good standing under the laws of the State of Delaware.
2.    Each of the Company and the Guarantor has the corporate power and
authority to execute, deliver and perform its obligations under each of the
Purchase Agreement, the Registration Rights Agreement, the Indenture, the
Securities and the Guarantees and the Exchange Notes and the Exchange Guarantees
(collectively, the “Transaction Documents”), to which it is a party, and the
execution, delivery and performance thereof by the Company and the Guarantor
have been duly authorized by all necessary corporate action on the part of each
of the Company and the Guarantor.
3.    The Purchase Agreement has been duly executed and delivered by the Company
and the Guarantor.
4.    The Indenture has been duly authorized, executed and delivered by each of
the Company and the Guarantor and constitutes the legal, valid and binding
obligation of the Company and the Guarantor enforceable against the Company and
the Guarantor in accordance with its terms; and the Indenture conforms in all
material respects with the requirements of the Trust Indenture Act and the rules
and regulations of the Commission applicable to an indenture that is qualified
thereunder.
5.     The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantor and constitutes the legal, valid and
binding obligation of the Company and the Guarantor, enforceable against each of
the Company and the Guarantor in accordance with its terms.
6.    The issuance and sale of the Notes and the Guarantees have been duly
authorized by all necessary corporate action on the part of the Company and the
Guarantor, respectively, all conditions precedent under the Indenture to the
authentication of the Notes have been complied with, and the Notes and
Guarantees, when executed and authenticated in accordance with the terms of the
Indenture, and delivered to and paid for by you in accordance with the terms of
the Purchase Agreement, will constitute legal, valid and binding obligations of
the Company and the Guarantor, respectively, entitled to the benefits of the
Indenture and enforceable against the Company and the Guarantor in accordance
with their respective terms.
7.     The Notes, the Registration Rights Agreement, the Guarantees and the
Indenture conform as to legal matters in all material respects to the
descriptions thereof contained in the Preliminary Offering Memorandum (under the
headings “Description of Notes” and “Exchange Offer; Registration Rights,” as
the information under such headings is supplemented by the Pricing Term Sheet)
and the Offering Memorandum (under the headings “Description of Notes” and
“Exchange Offer; Registration Rights”), except that we express no opinion with
respect to that portion of the description under the heading “Book‑Entry
Issuance”; and the statements in each of the Time of Sale Information and the
Offering Memorandum under the heading “Certain United States Federal Income Tax
Considerations,” to the extent that they constitute summaries of matters of law
or regulation or legal conclusions, fairly summarize the matters described
therein in all material respects.





--------------------------------------------------------------------------------




8.    The execution and delivery by the Company and the Guarantor of each of the
Transaction Documents do not, and the performance by the Company and the
Guarantor of their obligations under the Transaction Documents will not, (i)
constitute a violation by the Company or the Guarantor of its respective
Restated Certificate of Incorporation or By-laws, (ii) constitute a violation of
any statutory Applicable Law (taking into account the regulations and case law
thereunder) applicable to the Company or the Guarantor or (iii) constitute a
breach or a default by the Company or the Guarantor under any indenture,
mortgage, instrument or agreement that is listed on Schedule I attached to this
opinion letter.
9.    Neither the execution and delivery by the Company or the Guarantor of any
of the Transaction Documents nor the performance by the Company or the Guarantor
of its obligations under the Transaction Documents requires any consent or
approval from or filing with any governmental authority of the State of
Illinois, the State of New York or the United States of America or under the
Delaware General Corporation Law under any statutory Applicable Law (taking into
account the regulations and case law thereunder) (other than as may be required
under the securities or blue sky laws of the various states, as to which we
express no opinion.)
10.    Neither the Company nor the Guarantor is, or after receipt of payment for
the Notes and the application of the proceeds thereof as contemplated under the
caption “Use of Proceeds” in the Disclosure Package and the Offering Memorandum
will be, an “investment company” within the meaning of Investment Company Act.
11.     The Exchange Notes have been duly authorized by the Company.
12.    The Guarantee of the Exchange Notes has been duly authorized by the
Guarantor.
13.    No registration under the Securities Act of the Securities or the
Guarantees, and no qualification of the Indenture under the 1939 Act with
respect thereto, is required for the sale of the Securities and the Guarantees
to you as contemplated hereby or for the initial resale of Securities by you in
the Exempt Resales, assuming (i) the accuracy of the Initial Purchasers’
representations in this Agreement and (ii) the accuracy of the Company’s
representations in this Agreement.
In addition, we have participated in conferences with officers and
representatives of the Company and the Guarantor, representatives of the
independent registered public accounting firm of the Guarantor and you and your
representatives at which the contents of the Disclosure Package and the Offering
Memorandum and related matters were discussed and, although we are not passing
upon, and do not assume any responsibility for, the accuracy, completeness or
fairness of the statements contained in the Disclosure Package and the Offering
Memorandum and have made no independent check or verification thereof (except as
stated in paragraph 7 above), on the basis of the foregoing, no facts have come
to our attention that have led us to believe that the Disclosure Package, as of
the Applicable Time, or the Offering Memorandum, as of its date or the date
hereof (in each case, except for financial statements and schedules and other
financial data included or incorporated by reference therein or omitted
therefrom, as to which we make no statement), contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.









--------------------------------------------------------------------------------




Schedule I
1.
Second Amended and Restated Receivables Sale Agreement dated May 31, 2011,
between Anixter Inc. and Anixter Receivables Corporation.

2.
Amendment No. 1 to Second Amended and Restated Receivable Sale Agreement dated
May 31, 2012 between Anixter Inc. and Anixter Receivables Corporation.

3.
Amendment No. 2 to Second Amended and Restated Receivables Purchase Agreement,
dated as of May 30, 2014, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a Conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

4.
Amendment No. 3 to Second Amended and Restated Receivables Purchase Agreement,
dated as of August 27, 2014, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

5.
Omnibus Amendment No. 4 to Second Amended and Restated Receivables Purchase
Agreement and Amendment No. 2 to Second Amended and Restated Receivables Sale
Agreement, dated as of May 1, 2015, among Anixter Receivables Corporation, as
Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

6.
Amendment No.5 to Second Amended and Restated Receivables Purchase Agreement,
dated as of August 4, 2015, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

7.
Indenture by and among Anixter Inc., Anixter International Inc. and Wells Fargo
Bank, National Association, as Trustee, dated as of April 30, 2012, with respect
to Debt Securities and Guarantees.

8.
First Supplemental Indenture by and among Anixter Inc., Anixter International
Inc. and Wells Fargo Bank, National Association, as Trustee, dated as of April
30, 2012, with respect to Anixter Inc.’s 5.625% Notes due 2019.

9.
Second Supplemental Indenture by and among Anixter Inc., Anixter International
Inc. and Wells Fargo Bank, National Association, as Trustee, dated as of
September 23, 2014, with respect to 5.125% Senior Notes due 2021.

10.
Anixter Inc.’s 5.625% Senior Notes due 2019.

11.
Anixter Inc.’s 5.125% Senior Notes due 2021.

12.
Indenture by and among Anixter Inc., Anixter International Inc. and Wells Fargo
Bank, National Association, as Trustee, dated as of August 18, 2015.

13.
Anixter Inc.’s 5.50% Senior Notes due 2023.

14.
Credit Agreement (Receivables Facility), dated as of October 5, 2015, by and
among Anixter Inc. and the other borrowers party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, and the lenders party thereto.

15.
Waiver and First Amendment to Receivables Facility Loan Documents, dated as of
September 19, 2016, by and among Anixter Receivables Corporation, Anixter Inc.,
the lenders party thereto and JPMorgan Chase Bank, N.A.

16.
Credit Agreement (Inventory Facility), dated as of October 5, 2015, by and among
Anixter Inc. and the other borrowers party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the lenders party thereto.






--------------------------------------------------------------------------------




17.
First Amendment to Inventory Facility Loan Documents, dated as of September 19,
2016, by and among Anixter Inc. and the other borrowers party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the lenders party
thereto.


























































--------------------------------------------------------------------------------




EXHIBIT B
Form of Opinion of General Counsel for the Company
1.    Each of the Company and the Guarantor has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware.
2.    Each of the Company and the Guarantor has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Disclosure Package and the Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement.
3.    Each of the Company and the Guarantor is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.
4.    Each domestic Subsidiary of the Company has been duly organized and is
validly existing as a corporation or limited liability company and in good
standing under the laws of its jurisdiction of organization, has corporate or
limited liability company power and authority to own or lease, as the case may
be, and to operate its properties and to conduct its business as described in
the Disclosure Package and the Offering Memorandum and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a Material Adverse Effect.
5.    To the best of my knowledge, all of the issued and outstanding capital
stock or other equity interests of each Subsidiary of the Guarantor has been
duly authorized and validly issued, is fully paid and nonassessable and is owned
by the Guarantor, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or any pending or
threatened claim.
6.    The Guarantor’s authorized equity capitalization is as set forth in the
Disclosure Package and the Offering Memorandum.
7.    No stockholder of the Company or the Guarantor or any other person has any
preemptive right, right of first refusal or other similar right to subscribe for
or purchase securities of the Company or the Guarantor arising (i) by operation
of the Restated Certificate of Incorporation or By-laws of the Company or the
Guarantor or the General Corporation Law of the State of Delaware or (ii) to the
best of my knowledge, otherwise.
8.    Each document filed pursuant to the Exchange Act (other than the financial
statements and supporting schedules included therein, as to which I express no
opinion) and incorporated or deemed to be incorporated by reference in the
Offering Memorandum complied when so filed as to form in all material respects
with the Exchange Act.
9.    To the best of my knowledge, there are no legal or governmental actions,
suits or proceedings pending or threatened which are required to be disclosed,
other than those disclosed therein or in the Disclosure Package and the Offering
Memorandum.





--------------------------------------------------------------------------------




10.    The issue and sale of the Notes by the Company, the issuance of the
Guarantee by the Guarantor, the execution, delivery and performance by the
Company and the Guarantor of the Indenture and the Registration Rights
Agreement, the performance by each of the Company and the Guarantor of its
obligations under the Purchase Agreement (i) will not result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company, the Guarantor or any Subsidiary; (ii) will not constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company, the Guarantor
or any of its Subsidiaries pursuant to any agreement listed on Schedule I
hereto; (iii) will not constitute a breach of, or Default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company, the Guarantor or any of its Subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any property,
right or asset of the Company or any of its Subsidiaries is subject, known to me
(except, with respect to this clause (iii) only, for such breaches, Defaults,
liens, charges or encumbrances as would not, individually or in the aggregate,
have a Material Adverse Effect); or (iv) will not result in any violation of any
applicable law, rule or regulation, or any judgment, order or decree known by me
to be applicable to the Company, the Guarantor or any of its Subsidiaries issued
by any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company, the
Guarantor or any of its Subsidiaries or any of its or their properties (except,
with respect to this clause (iv) only, for such violations as would not,
individually or in the aggregate, have a Material Adverse Effect).
11.    Neither the Company nor the Guarantor is, or after receipt of payment for
the Notes and the application of the proceeds thereof as contemplated under the
caption “Use of Proceeds” in the Disclosure Package and the Offering Memorandum
will be, an “investment company” within the meaning of Investment Company Act.
12.    To the best of my knowledge, neither the Company nor the Guarantor nor
any Subsidiary (i) is in violation of its charter or by-laws or similar
organizational documents or (ii) is in Default in the performance or observance
of any obligation, agreement, covenant or condition contained in any material
Existing Instrument, except, with respect to this clause (ii) only, for such
Defaults as would not, individually or in the aggregate, have a Material Adverse
Effect.
In addition, in my capacity as General Counsel of the Company and the Guarantor,
no facts have come to my attention that have led me to believe that the
Disclosure Package, as of the Applicable Time, and the Offering Memorandum, as
of its date or as of the date hereof, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except that I express no opinion or belief with
respect to the financial statements, schedules thereto and other financial data
included therein.













--------------------------------------------------------------------------------




Schedule I
1.
Second Amended and Restated Receivables Sale Agreement dated May 31, 2011,
between Anixter Inc. and Anixter Receivables Corporation.

2.
Amendment No. 1 to Second Amended and Restated Receivable Sale Agreement dated
May 31, 2012 between Anixter Inc. and Anixter Receivables Corporation.

3.
Amendment No. 2 to Second Amended and Restated Receivables Purchase Agreement,
dated as of May 30, 2014, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a Conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

4.
Amendment No. 3 to Second Amended and Restated Receivables Purchase Agreement,
dated as of August 27, 2014, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

5.
Omnibus Amendment No. 4 to Second Amended and Restated Receivables Purchase
Agreement and Amendment No. 2 to Second Amended and Restated Receivables Sale
Agreement, dated as of May 1, 2015, among Anixter Receivables Corporation, as
Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

6.
Amendment No.5 to Second Amended and Restated Receivables Purchase Agreement,
dated as of August 4, 2015, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

7.
Indenture by and among Anixter Inc., Anixter International Inc. and Wells Fargo
Bank, National Association, as Trustee, dated as of April 30, 2012, with respect
to Debt Securities and Guarantees.

8.
First Supplemental Indenture by and among Anixter Inc., Anixter International
Inc. and Wells Fargo Bank, National Association, as Trustee, dated as of April
30, 2012, with respect to Anixter Inc.’s 5.625% Notes due 2019.

9.
Second Supplemental Indenture by and among Anixter Inc., Anixter International
Inc. and Wells Fargo Bank, National Association, as Trustee, dated as of
September 23, 2014, with respect to 5.125% Senior Notes due 2021.

10.
Anixter Inc.’s 5.625% Senior Notes due 2019.

11.
Anixter Inc.’s 5.125% Senior Notes due 2021.

12.
Indenture by and among Anixter Inc., Anixter International Inc. and Wells Fargo
Bank, National Association, as Trustee, dated as of August 18, 2015.

13.
Anixter Inc.’s 5.50% Senior Notes due 2023.

14.
Credit Agreement (Receivables Facility), dated as of October 5, 2015, by and
among Anixter Inc. and the other borrowers party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, and the lenders party thereto.

15.
Waiver and First Amendment to Receivables Facility Loan Documents, dated as of
September 19, 2016, by and among Anixter Receivables Corporation, Anixter Inc.,
the lenders party thereto and JPMorgan Chase Bank, N.A.






--------------------------------------------------------------------------------




16.
Credit Agreement (Inventory Facility), dated as of October 5, 2015, by and among
Anixter Inc. and the other borrowers party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the lenders party thereto.

17.
First Amendment to Inventory Facility Loan Documents, dated as of September 19,
2016, by and among Anixter Inc. and the other borrowers party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the lenders party
thereto.










